Electrolyte for Electrochemical Energy Storage Devices

Primary Examiner: Gary Harris 		Art Unit: 1727       March 11, 2021
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-11 & 13-15 are allowed.

 	The following is an examiner’s statement of reasons for allowance: The art made of record Mimura et al. US 2012/0094190 discloses a battery with electrolyte, see (abstract, title & figure 1).  The electrolyte comprising: a lithium salt in the nonaqueous solution is 0.5 to 2.5 mol/L [0058].  A primary solvent used containing fluorine with weight ratio of 5 to 40% and comprises ethylene carbonate [0057].
 	However, Mimura would not provide a specific teaching for the interface forming compound that is selected from the group consisting of vinylene carbonate, vinyl ethylene carbonate, lithium bis(oxalato)borate, and combinations thereof.  This along with the specifics of the claim clearly describe the electrolyte for the electrochemical storage device as required in the independent claim that ultimately provides flame retardance.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY D HARRIS whose telephone number is (571)272-6508.  The examiner can normally be reached on Mon-Sat. 5:30AM-8PM EST (flex).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (571)272-1330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	/GARY D HARRIS/           Primary Examiner, Art Unit 1727